        Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 1 of 9



                      IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
                      F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                                  H O U S TON D IV IS IO N

        DHI GROUP, INC. F/K/A DICE
        HOLDINGS, INC. AND
        RIGZONE.COM, INC.,


                              Plaintiffs,
                                                     C.A: NO.: 16-cv-01670
             v.
        DAVID W. KENT, JR., SINGLE
        INTEGRATED OPERATIONS
        PORTAL, INC. D/B/A OILPRO AND
        OILPRO.COM, ET AL.,
                         Defendants.


                          PLAINTIFFS’ SUPPLEMENT TO THEIR
                        MOTION TO EXCLUDE TRENT LIVINGSTON

          Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively, “Plaintiffs”) submit

this Supplement to their Motion to Exclude the Unreliable Testimony of Trent Livingston.

                             I.      SUMMARY OF ARGUMENT

          On March 22, 2019, this Court ruled that Oilpro’s expert, Trent Livingston, cannot

“rel[y] upon or use[] in any way” certain documents listed in Appendix A of Livingston’s

expert report.1 The Court further ruled that “to the extent that Livingston had access to

these files, it is ordered he must be able to recreate his report and opinions without any

use or reference to them.”2 Livingston’s own testimony establishes that he cannot recreate




1   ECF 259 at 2-3.
2   Id.
     Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 2 of 9



his report or opinions without using those documents. For this reason, Plaintiffs request

that the Court exclude Livingston from testifying as an expert in this case. 3

                          II.         PROCEDURAL BACKGROUND

        There is no dispute that “[i]n total, approximately 111,000 Rigzone members

whose email addresses were obtained improperly by Mr. Kent became members of

Oilpro.”4 There is, however, a dispute about the number of those members that joined

because of Kent’s criminal acts. In the wake of David Kent’s arrest, Jeremy Antonini was

tasked with segregating the “tainted” Oilpro members from those who could be

reactivated.5 Based on his review, Antonini determined that more than 100,000 members

could not be reactivated. 6 Kent ignored Antonini’s analysis and reactivated all but 24,000

Oilpro members based on his own analysis of Oilpro’s database.

        Oilpro knows that no one will ever believe David Kent, so they hired Trent

Livingston to mimic Kent’s analysis and present Kent’s conclusions as his own. Given the

importance of the issue, Defendants requested documents related to Kent’s analysis, as

well as documents related to the review performed by Jeremy Antonini. Defendants

refused, repeatedly stating that all documents related to the analyses were protected from

disclosure by the attorney-client privilege and/or the work-product doctrine.

        That position seemed to change when Defendants served Livingston’s expert

report. Upon receiving it, Plaintiffs were stunned and disappointed to discover that


3 In the event this Court grants this Motion, Plaintiffs withdraw their Motion for Attorneys’ fees pending
before the Court.
4 David Kent’s Sentencing Memorandum, ECF 215 at Ex. A, pp. 17-18.
5 David Kent Deposition Transcript, ECF 215 at Ex. G, pp. 141:23-142:4; 145:6-9.
6 April 25, 2016 Email from Jeremy Antonini to Oilpro Staff, ECF 215 at Ex. H.


                                                    2
     Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 3 of 9



Livingston cited multiple documents that Defendants had theretofore maintained were

privileged. Based on Defendants’ gaming of the work product privilege by invoking it

selectively, Plaintiffs moved to exclude Defendants from in any way referencing or

relying on documents responsive to numerous requests for production related to the

Antonini and Kent analysis. 7 Plaintiffs further requested that the Court strike

Livingston’s expert report. 8

        Rather than striking Livingston’s report entirely, the Court ordered that specific

late produced materials listed in Appendix A of Livingston’s report “may not be relied

upon or used in any way by any of Defendants’ witnesses.”9 The excluded files include:

“Oilpro Member Activity by Month,” “Oilpro Members by Source,” “Report - 111k

Incorrect,” “Report Member Sources,” “Report Members Pvs Revenue by Month,” “Step

2 - Create Source Tables,” “Step 3 - Never Emailed Before,” and “Step 4 - Load Member

Source Table”10

        The Court further ruled that to the extent that Livingston “had access to [the

disputed files]” he “must be able to recreate his report and opinions without any use or

reference to them.”11 However, as discussed below, Livingston’s reliance on these

documents is so complete that it would be impossible to legitimately recreate his report

or opinions without either direct or indirect use of the excluded documents and the




7 See ECF 215.
8 Id.
9 ECF 259 at pp. 2-3.
10 Id.
11 Id. at p. 3.


                                            3
     Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 4 of 9



information contained within them. The toothpaste is out of the tube. Accordingly,

Plaintiffs request that the Court exclude Mr. Livingston’s testimony as unreliable. 12

                                         III.    DISCUSSION

        In the “Methodology for Analysis” section of Livingston’s expert report,

Livingston claims that the first step of his analysis was to “identif[y] criteria that clearly

establishes initial possession of the data by either Oilpro or Rigzone.”13 Livingston then

states that “the primary component of the disputed User Information that can establish

First Possession are the date stamps associated with various User Information that

correlate to the dates of the Rounds of Access.” 14 The much discussed “web logs” make

it possible for Defendants to pinpoint the exact date Kent accessed the stolen information,

but that is only half of the equation. To complete the task, Livingston must isolate data

within Oilpro’s database that credibly establishes the source of a member’s acceptance as

well as the date and time the member accepted a particular invitation.

        The files this Court excluded directly address the methodology Kent and Antonini

used to collect the information for comparison to determine if a member was legitimate.

Put differently, the excluded documents provide Antonini’s and Kent’s answers to the

question “how do you figure out the time and source of individual Oilpro members.”

Livingston did not, and cannot, perform this essential task without using the excluded




12 In its Order, this Court provided Plaintiffs the opportunity to retake the deposition of Livingston, then,
within fourteen days of his deposition, move to exclude his testimony as unreliable. Id. at p. 3. This Motion
is filed within fourteen days of the final determination that an additional deposition was unnecessary.
13 Livingston Report, ECF 215 at Ex. N, Paragraph 22.
14 Id.


                                                     4
     Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 5 of 9



documents. Indeed, Livingston explicitly testified that he relied on several of the now

excluded documents:

       Q: So -- all right. So let’s go on to paragraph 34. So it says: “OilPro also sent
       individual invites to Soft Profiles that originated from the Rounds of
       Access. To do this OilPro used ‘Fictitious Profiles’ to invite Soft Profiles to
       join OilPro. These Fictitious Profiles were often specifically used to invite
       those Soft Profiles that had been created as a result of the Rigzone Rounds
       of Access.” The only way that you know that that -- the only basis for your
       assertion, the assertion I just read, is that David Kent told you that was the
       case; is that true?

       A: No, that’s not true.

       Q: So where -- how else do you know that this is true?

       A: David Kent explained it to me. Because as I reviewed the documentation
       that was provided, there were SQL queries that documented four specific
       email addresses. I asked him the relevancy of those email address.

       Q: So the only way you actually know the assertion that I read in paragraph
       34 is true is that David Kent told you that was so?

       A: It’s through documentation. I asked David, and he confirmed and
       explained to me the relevance of the four emails.

       Q: You referenced SQL queries that you ran. Which SQL -- Which SQL
       queries that you saw in the documentation are you referencing?

       A: There was one that’s -- there were some written by Mr. Kent, and there
       was another one written by -- oh, now I’m just blanking on his name. The
       Italian name. I’m sorry . . . Antonini.

       Q: Yeah, so you just referenced that. So where is that exhibit?

       A: It’s in the Step 1 and Step 2 SQL files I cite in my appendix. . .Exhibit A: And
       Exhibit A is my CV. Where is that? Or "Appendix A," I should say. There it is.
       There’s several SQL scripts I cite in my appendix. "Report - 111,000 incorrect.sql."
       "Report - Member Sources.sql." That was an error. That says ".text." The same
       with the remainder of those. I can read off each one if you’d like.15


15Livingston   Dep., ECF 226 at Ex. 5, pp. 131:19-133:24.

                                                       5
        Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 6 of 9




In sum, Livingston’s own testimony establishes he used the excluded materials to

perform his analysis. Moreover, the analysis Livingston performed using the excluded

material cannot be ignored or skipped. Livingston himself testified that each of the steps

outlined in the report is essential to the entire analysis and must be considered

sequentially with the others or the entire model falls apart:

           Q: How many members that would have otherwise been assigned to OilPro
           became Rig --were ultimately given credit to Rigzone because of your
           Figure 4 analysis?

           A: Ultimately, the end result was 20,905.

           Q: Specifically because of the analysis you conducted in Figure 4?

           A: Because of each step conducted sequentially.

           Q: But I’m trying to get a sense of how Figure 4 altered the balance.

           A: In the end, it resulted in 20,905.

           Q: Your testimony is that because of -- 13 specifically because of the Figure
           4 analysis, people that were assigned to OilPro under the Figures 1, 2, and
           3 analysis previously, over 20,000 people were switched and ultimately
           given credit to Rigzone as a result of your Figure 4 analysis?

           A: My testimony is -- is that as a result of each step being performed
           sequentially, the end result was 20,905.

           Q: And I understand that, but I’m asking about how many -- how I would
           know or how many members who were assigned credit to Rigzone under
           these Figures 1, 2, and 3 analysis -- I mean to OilPro under the Figures 1, 2,
           and 3 analysis ultimately in your final analysis were switched over and
           given credit to Rigzone because of your Figure 4 analysis? . . .

           A: There’s -- as I said, it’s a culmination of the steps taken. I can’t give you the
           exact number for Figure 4. 16

16   Livingston Dep., ECF 226 at Ex. 5, pp. 138:1-139:6.

                                                           6
    Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 7 of 9




Described a different way, the analysis outlined in Paragraph 34 (and shown in Table 4)

of Livingston’s report is necessary to complete his analysis. However, necessary to

Paragraph 34 and what is shown in Table 4 is information that comes from the excluded

material.

       The bottom line is that Livingston cannot recreate his analysis without reliance,

directly or indirectly, on the excluded documents. While Defendants and Livingston will

likely claim that he can create a “new” report without again “looking” at the excluded

documents, he has already done so to prepare his original report. Livingston is now fully

aware of the information he claims was required to perform the analysis solely because of

his prior access to the excluded documents. It strains credulity to suppose that he could

compartmentalize his brain given that he required the external guidance in the first place.

See e.g. Auto-Kaps, LLC v. Chlorox Co., 2016 WL 1122037, *4 (E.D. N.Y) (“An expert cannot

build a Chinese wall in his own mind, despite his best efforts to do so.”). The bell cannot

be unrung. The egg cannot be unscrambled. The toothpaste is not going back into the

tube. However, to pretend otherwise is to reward Defendants’ selective and inconsistent

assertions of privilege to gain an improper advantage in this litigation.

                                 IV.    CONCLUSION

       In light of the above, Plaintiffs respectfully request that the Court (1) strike the

report and exclude the unreliable testimony of Trent Livingston and (2) prohibit any of

Plaintiffs’ experts from referencing or relying on conclusions drawn by Livingston.




                                             7
    Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 8 of 9



                                       Respectfully submitted,

                                       JORDAN, LYNCH & CANCIENNE PLLC

                                       By: s/ Walter Lynch
                                           Walter Lynch
                                           State Bar No. 24046330
                                           Federal I.D. No. 965265
                                           Amir Halevy
                                           State Bar No. 24065356
                                           Federal I.D. No. 1259956
                                           Joseph (“Jeb”) W. Golinkin II
                                           State Bar No. 24087596
                                           Federal I.D. No. 2515657
                                           1980 Post Oak Blvd., Ste. 2300
                                           Houston, Texas 77056
                                           713-955-4020 (Telephone)
                                           713-955-9644 (Fax)
                                           wlynch@jlcfirm.com
                                           ahalevy@jlcfirm.com
                                           jgolinkin@jlcfirm.com

                                          ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                                          INC. F/K/A DICE HOLDINGS, INC. AND
                                          RIGZONE.COM, INC.



                  CERTIFICATE OF CONFERENCE AND SERVICE

      I hereby certify that on this 19th day of April, I served all counsel of record with a
copy of this Motion via the Court’s electronic filing system.

                                          /s/ Jeb Golinkin
                                          Joseph W. Golinkin II




                                             8
    Case 4:16-cv-01670 Document 266 Filed on 04/19/19 in TXSD Page 9 of 9



               IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
               F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                           H O U S TON D IV IS IO N


    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,


                        Plaintiffs,
        v.
                                              C.A: NO.: 16-cv-01670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO AND
    OILPRO.COM, ESTEVAN DUFRIN,
    MATTHEW KENT, BRYAN ROBINS,
    JEREMY ANTONINI, AND JOHN
    DOES NOS 1-10,
                     Defendants.



                                PROPOSED ORDER

      Plaintiffs’ Motion to Strike the Improper “Rebuttal Expert” Report of Trent

Livingston is Granted. The Court hereby STRIKES the expert report of Trent Livingston

and EXCLUDES Livingston from testifying.




                                       The Honorable Nancy K. Johnson
                                       United States Magistrate Judge




                                         9
